In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-14-00002-CV


            RUSSELL TEAGUE AND WIFE, KAREN TEAGUE, APPELLANTS

                                             V.

          GRAND AVENUE ESTATES, LLC AND JIM MCKENZIE, APPELLEES

                            On Appeal from the 31st District Court
                                    Wheeler County, Texas
                Trial Court No. 12,049, Honorable Steven R. Emmert, Presiding

                                       May 8, 2014

                             MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellants, Russell and Karen Teague, filed a notice of appeal of the trial court’s

September 16, 2013 Order Granting Grand Avenue Estates, LLC’s Motion for Final

Summary Judgment. We dismiss for want of prosecution and failure to comply with a

directive of this Court.


       After the Teagues filed their notice of appeal, the District Clerk filed a request for

extension of time to file the clerk’s record on the basis that the Teagues had not paid or
made arrangements to pay for preparation of the clerk’s record.              This motion was

granted and, by letter dated January 8, 2014, this Court notified the Teagues that no

payment or arrangements to pay for the clerk’s record had been made. Further, this

letter directed the Teagues to pay for or make arrangements to pay for preparation of

the clerk’s record, and to submit a status report regarding the appeal on or before

February 13. The letter specifically notified the Teagues that failure to comply with the

directive of the Court could result in dismissal of the appeal for want of prosecution.

See TEX. R. APP. P. 37.3(b).


       On February 4, the Teagues filed a motion to abate this appeal. While the

motion to abate was being considered by the Court, the District Clerk again filed a

request for extension of time to file the clerk’s record on the basis that the Teagues had

not paid or made arrangements to pay for preparation of the clerk’s record. By letter

dated March 18, this Court denied the Teagues’ motion to abate and, again, notified

them that no payment or arrangements to pay for the clerk’s record had been made.

This letter directed the Teagues to pay for or make arrangements to pay for preparation

of the clerk’s record, and to submit a status report regarding the appeal on or before

April 4, or the appeal could be dismissed for want of prosecution. See id.


       To date, the clerk’s record has not been filed nor have the Teagues responded to

either directive to ensure that the clerk’s record is filed or to certify that the clerk’s record

has been paid for or that satisfactory arrangements have been made to pay for the

clerk’s record.




                                               2
       Because no clerk=s record has been filed in this appeal due to the fault of the

Teagues after they have been afforded a reasonable opportunity to comply with the

requisites, we now dismiss this appeal for want of prosecution and for failure to comply

with a directive of this Court. See TEX. R. APP. P. 37.3(c), 42.3(b), (c).




                                           Mackey K. Hancock
                                               Justice




                                              3